DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 21-50 are pending in this application. Claims 1-20 were cancelled. 


Claim objections
Claim 27 is objected to because of the following informalities:
In claim 27, line 4, it recites the abbreviations “QoS”. It should be amended as “quality of service (QOS)”. See claim 22.
Appropriate correction is required.


Double patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-50 of copending application 17/697,235 in view of Jones et al. (US Patent. 6,003,061).

Although the claims at issue are not identical, they are not patentably distinct from each other. 

The side-by-side comparison below of claim 21 of the instant application and claim 21 of copending application 17/697,235 clearly shows limitation by limitation matching between the two conflicting claims.  
Instant Application
copending application 17/697,235
21. A method of operating a compute environment comprising a plurality of compute nodes under common administrative control, the method comprising: 

receiving a request for processing one or more workload items; 



causing processing of at least one of the one or more workload items submitted within the request using at least a portion of the compute environment; 


monitoring at least one performance attribute after causing the processing; and 


















based at least on the monitored at least one performance attribute, causing dynamic modification of at least a portion of the compute environment.
21. A method of dynamically modifying resources within a compute environment comprising a plurality of compute nodes under common administrative control, the method comprising: 

receiving a request for allocation of resources within the compute environment, the request for allocation in support of processing one or more workload items; 





monitoring one or more events after receiving the request for the allocation for resources; 
(Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware…trigger a renegotiation…when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation; Col 16, lines 58-64, A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload. FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects a persistent overload condition (as monitored performance attribute, overload condition)

based at least on the monitored one or more events, causing dynamic modification of at least the compute environment relative to a configuration of the compute environment when the request for the allocation is received, to produce a modified compute environment; and 

causing processing of at least one of the one or more workload items submitted within the request for allocation using the modified compute environment.


Although the claims at issue are not identical, they are not patentably distinct from each other. The copending application “235” narrower scope merely specifies that “receiving a request for allocation of resources…the request for allocation in support of processing one or more workload items” in claim 21 which have the same meaning compare to “receiving a request for processing one or more workload items” in claim 21 of the instant application, because they are all receiving the request for purpose of processing the workload items. 
In addition, the copending application ‘235’ recites “causing processing of at least one of the one or more workload items submitted within the request for allocation using the modified compute environment” which is the same thing compare to the instant application of “causing processing of at least one of the one or more workload items submitted within the request using at least a portion of the compute environment”, because when processing/performing the one or more workload items, it must to use the compute environment (i.e., either modified or unmodified, at least portion of compute environment).

Further, the copending application ‘235’ does not explicitly claim:
	monitoring at least one performance attribute after causing the processing.

	However, Jones teaches monitoring at least one performance attribute after causing the processing (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback (as monitoring and getting the feedback) helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation; also see Col 16, lines 58-64, A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload. FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects a persistent overload condition (as monitoring performance attribute));

It would have been obvious to one having ordinary skill in the art before the invention was made to modify the claim of the copending application ‘235’ by including the step of “monitoring at least one performance attribute after causing the processing” as taught by Jones. One of ordinary skilled would have been motivated to modify claim of copending application ‘235’ in the manner described above for the purpose of detecting the performance changes during the processing of the workload/jobs in order to improve the system resource utilization and processing performance.

Similar claim mappings of the remaining claims would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-32, 35-36, 42-50 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 21:
In line 8, it recites the phrase “at least a portion of the compute environment”. However, prior to this phrase at line 5, it recites “at least a portion of the compute environment”. Thus, it is unclear whether the second recitation of “at least a portion of the compute environment” is the same or different from the first recitation of “at least a portion of the compute environment”. If they are the same, the or said should be used (i.e., the at least a portion of the compute environment).

As per claims 22 and 28 (line# refers to claim 22):
Line 2, it is uncertain what is meant by “receiving a request comprises receiving a request” (i.e., is the request itself having another request? multiple requests have been received? Or just as the same request). for examining purpose, examiner will interpret as any request. 

As per claim 28:
Line 11, it recites the phrase “at least part of the compute environment”. However, prior to this phrase at line 5 in claim 28, it recites “at least portion of the compute environment”. Thus, it is unclear whether the second recitation of “at least part of the compute environment” is the same or different from the first recitation of “at least portion of the compute environment”. If they are the same, same name should be used.

As per claims 31 and 32(line# refers to claim 31):
Lines 3-4, it recites the phrase “the at least one compute node”. However, prior to this phrase at line 2 in claim 31, it recites “at least one of the plurality of compute nodes”. Thus, it is unclear whether the second recitation of “the at least one compute node” is the same or different from the first recitation of “at least one of the plurality of compute nodes”. If they are the same, same name should be used.

As per claim 35:
Line 2, it recites the phrase “a required level of performance”. However, prior to this phrase at line 4 in claim 33, it recites “a required level of processing performance”. Thus, it is unclear whether the second recitation of “a required level of performance” is the same or different from the first recitation of “a required level of processing performance”. If they are the same, same name should be used.

As per claim 43:
Lines 6 and 12, it recites the phrase “the at least one compute node”. However, prior to this phrase at line 5, it recites “at least one of the plurality of compute nodes”. Thus, it is unclear whether the second recitation of “the at least one compute node” is the same or different from the first recitation of “at least one of the plurality of compute nodes”. If they are the same, same name should be used.

As per claims 23-27, 29-30, 36 and 44-50:
They are method claims that depend on claims 21 and 43 respectively above. Therefore, they have same deficiencies as claims 21 and 43 above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US Patent. 6,003,061).
Jones was cited in the IDS filed on 05/20/2022.

As per claim 21, Jones teaches A method of operating a compute environment comprising a plurality of compute nodes under common administrative control (Jones, Fig. 8, 104 computing systems (as compute nodes of compute environment); Fig. 24, 2400; Col 4, lines 60-62, The resource management mechanism (as common administrative control) utilizes dynamic feedback to adapt to changing resource availability and resource requirements; Col 16, lines 8-11 A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation), the method comprising: 
receiving a request for processing one or more workload items (Jones, Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 5, lines 32-40, each activity is associated with a single distinct executing program or application(as workload items). For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity; Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Col 5, lines 52-56, An activity reserves resources by requesting the reservation of a number of resources from the resource planner); 
causing processing of at least one of the one or more workload items submitted within the request using at least a portion of the compute environment (Jones, Fig. 2, items 34, 36, 38 does activity get requested resource, 40 use reserved resources; Fig. 23, 2331 perform service; Col 13, lines 10-13, the resource planner 62 must contact each of the resource providers to reserve the appropriate portion of the resources that has been granted to the activity; Col 5, lines 20-23, resource providers support operations such as allocating amounts of the resources (as include using at least a portion of the compute environment); also see Fig. 25, 2511, 2532 and 2533); 
monitoring at least one performance attribute after causing the processing (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback (as monitoring and getting the feedback) helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation; also see Col 16, lines 58-64, A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload. FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects (as monitoring) a persistent overload condition (as performance attribute)); and 
based at least on the monitored at least one performance attribute, causing dynamic modification of at least a portion of the compute environment (Jones, Col 16, lines 23-57, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as dynamic modification of at least a portion of the compute environment; see Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware).

As per claim 26, Jones teaches the invention according to claim 21 above. Jones further teaches causing placing, prior to the causing processing, at least some resources of the compute environment in a reserved state for the processing of the one or more workload items (Jones, Fig. 2, 34, 36 Activity negotiates with local resource planner for resource reservation (as including at least one resources in a reserved state) 38 does activity get requested resources Yes to 40 use reserved resource (as prior to processing placing the resource to a reserved state (i.e., reserving))).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, as applied to claim 21 above, and further in view of Qiu et al. (US Pub. 2009/0094380 A1).

As per claim 22, Jones teaches the invention according to claim 21 above. Jones further teaches the receiving a request comprises receiving a request having at least one requirement associated therewith (Jones, Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 19, lines 2-9, receive one or more time-specific scheduling constrains…a deadline by which the block of code must complete execution (as requirement)); 
the monitoring the at least one performance attribute after causing the processing comprises monitoring the processing of the one or more workload items relative to the at least one requirement (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback (as monitoring and getting the feedback) helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation; Col 6, lines 40-42, The indications of urgency used by the scheduler to prioritize the execution of threads are time-sensitive  Col 14, lines 47-65, inform the resource planner that the indicated activity has transitioned to the specified importance (as monitoring relative to the at least one requirement, deadline/time-sensitive). This may trigger a resource negotiation…); and 
3the causing dynamic modification of the at least portion of the compute comprises causing dynamic modification of the compute environment to increase or enhance performance of at least one aspect of the compute environment (Jones, Col 16, lines 23-57, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as dynamic modification of at least a portion of the compute environment; see Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware; also see Col 14, lines 47-65, inform the resource planner that the indicated activity has transitioned to the specified importance (as monitoring relative to the at least one requirement, deadline/time-sensitive). This may trigger a resource negotiation (as to satisfying/enhance deadline/performance)).

Jones fails to specifically teach the requirement is quality of service (QoS) requirement associated therewith the request.

However, Qiu teaches the requirement is quality of service (QoS) requirement associated therewith the request (Qiu, [0132] lines 1-4, A read/write request on a particular virtual block will result in a read/write operation on the corresponding physical block at the local buffer if the sector is available; [0151] lines 1-8, Since the storage at the cache storage servers is shared, based on the QoS requirement associated with each request/class, some initial storage usage upper boundary will be set. Within the boundary, storage will be provided by listening to the BALLOC operation to the permenant storage server. Beyond that boundary, the LRU (least recently used) replacement is employed for each client. The QoS requirement will be monitored based on the history recorded, more storage will be allocated if the service requirement cannot be met (as allocating the resources necessary to meet the at least one QoS requirement).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones with Qiu because Qiu’s teaching of the QOS requirement associated with the request would have provided Jones’s system with the advantage and capability to allow the system to easily determining different requirement for the jobs/requests which improving the system efficiency and performance. 

As per claim 28, Jones teaches the invention according to claim 21 above. Jones further teaches the receiving a request comprises receiving a request having at least one requirement associated therewith (Jones, Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 19, lines 2-9, receive one or more time-specific scheduling constrains…a deadline by which the block of code must complete execution (as requirement)); 
5the causing processing of the at least one of the one or more workload items comprises assigning a first resource configuration to the at least portion of the compute environment for processing the at least one of the one or more workload items (Jones, Fig. 15A, CPU reservation 50% (as include configuration); Col 13, lines 10-13, the resource planner 62 must contact each of the resource providers to reserve the appropriate portion of the resources that has been granted to the activity; Col 5, lines 20-23, resource providers support operations such as allocating amounts of the resources; Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 5, lines 32-40, each activity is associated with a single distinct executing program or application(as workload items). For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity; Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Col 5, lines 52-56, An activity reserves resources by requesting the reservation of a number of resources); 
the at least one performance attribute relates to processing of the one or more workload items relative to the at least one requirement (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation; Col 6, lines 40-42, The indications of urgency used by the scheduler to prioritize the execution of threads are time-sensitive  Col 14, lines 47-65, inform the resource planner that the indicated activity has transitioned to the specified importance (as relative to the at least one requirement, deadline/time-sensitive). This may trigger a resource negotiation…); and 
the causing dynamic modification of the at least portion of the compute environment comprises causing dynamic modification of the compute environment in order to assign a second resource configuration to at least part of the compute environment for processing of the one or more of the workload items (Jones, Fig. 6A, 78 are resource available, No, to 80 Are any lower importance actives using? Yes to 82, steal from lowest importance activity and grant resources; also see Col 15, lines 7-11, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (step 80 in FIG. 6A); Col 15, lines 14-19, If lower importance activities are using sought resources that have been requested by the higher importance requesting activity, these resources are reassigned to be granted to the higher importance requesting activity in order to completely satisfy the resource reservation request (as modification, that assign a second resource configuration (i.e., quantities of resources) that steal from lowest importance activity for processing)).

Jones fails to specifically teach the requirement is quality of service (QoS).
However, Qiu teaches the requirement is quality of service (QoS) requirement (Qiu, [0132] lines 1-4, A read/write request on a particular virtual block will result in a read/write operation on the corresponding physical block at the local buffer if the sector is available; [0151] lines 1-8, Since the storage at the cache storage servers is shared, based on the QoS requirement associated with each request/class, some initial storage usage upper boundary will be set. Within the boundary, storage will be provided by listening to the BALLOC operation to the permenant storage server. Beyond that boundary, the LRU (least recently used) replacement is employed for each client. The QoS requirement will be monitored based on the history recorded, more storage will be allocated if the service requirement cannot be met (as allocating the resources necessary to meet the at least one QoS requirement).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones with Qiu because Qiu’s teaching of the QOS requirement associated with the request would have provided Jones’s system with the advantage and capability to allow the system to easily determining different requirement for the jobs/requests which improving the system efficiency and performance. 

Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, as applied to claim 21 above, and further in view of Maergner et al. (US Patent. 6,651,125 B2).
Maergner was cited in the IDS filed on 06/15/2022.

As per claim 23, Jones teaches the invention according to claim 21 above. Jones further teaches causing utilization of a reservation associated with the processing of the one or more workload items (Jones, Fig. 2, items 34, 36, 38 does activity get requested resource, 40 use reserved resources (as utilization of a reservation); Fig. 23, 2331 perform service; Col 13, lines 10-13, the resource planner 62 must contact each of the resource providers to reserve the appropriate portion of the resources that has been granted to the activity; Col 5, lines 20-23, resource providers support operations such as allocating amounts of the resources; also see Fig. 25, 2511, 2532 and 2533); and 
wherein the causing dynamic modification of the at least portion of the compute environment (Jones, Col 16, lines 23-57, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as dynamic modification of at least a portion of the compute environment; see Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware).

Jones fails to specifically teach causing dynamic modification of a priority associated with at least a portion of the reservation.

However, Maergner teaches causing dynamic modification of a priority associated with at least a portion of the reservation (Maergner, Col 3, dynamic adjustment of the allocation of resources of a computing environment to balance the workload of that environment; Col 10, lines 49-52, providing additional CPU capacity to the important workload. CPU resources dynamically move to the partitions where they are needed, as workload requirements change; Col 11, lines 23-25, When WLM has found a receiver service class missing goals due to CPU delay on a given partition that cannot be helped for one of the reasons listed above; Col 26, lines 50-56, Claim 1, at least one priority is dynamically adjusted by a workload manager considering workload goals of said at least one partition).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones with Maergner because Maergner’s teaching of adjusting/prioritizing the workload based on the workload requirements change would have provided Jones’s system with the advantage and capability to allow the system to adjusting the priority for ensuring the workload to reaching the processing goal in order to improving the system performance and efficiency.

Claims 24-25 and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, as applied to claim 21 above, and further in view of Becka et al. (US Pub. 2003/0074090 A1) and Maergner et al. (US Patent. 6,651,125 B2).

As per claim 24, Jones teaches the invention according to claim 21 above. Jones further teaches causing utilization of a reservation associated with the processing of the one or more workload items (Jones, Fig. 2, items 34, 36, 38 does activity get requested resource, 40 use reserved resources (as utilization of a reservation); Fig. 23, 2331 perform service; Col 13, lines 10-13, the resource planner 62 must contact each of the resource providers to reserve the appropriate portion of the resources that has been granted to the activity; Col 5, lines 20-23, resource providers support operations such as allocating amounts of the resources; also see Fig. 25, 2511, 2532 and 2533); and 
determining a trigger with the reservation, the trigger comprising at least one condition for firing (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation (as determine at least one trigger (i.e., triggering events) for the at least one compute job/activity); Fig. 7A, step 86; Col 16, lines 8-9, A number of different events may trigger such renegotiation, lines 14-16, Initially, the activity resource needs change enough to warrant renegotiation (as firing the trigger) (step 86 in FIG. 7A); 
wherein the causing dynamic modification of the at least portion of the compute environment comprises causing dynamic modification of a resource of at least one of the one or more workload items based at least on the monitoring indicating that the at least one condition for firing has been met (Jones, Col 16, lines 23-57, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as dynamic modification of at least a portion of the compute environment; see Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware).

Jones fails to specifically teach associating a trigger with the reservation.

However, Becka teaches associating a trigger with the reservation (Becka, [0043] lines 2-5, the rule has appropriate triggers defined for a specific event source type. For example, the rule may be defined with appropriate triggers for a task activity object; [0070] lines 1-6,  User interface screen portion 420 includes a Rules folder. The Rules folder includes a listing of four rules that have been generated. A rule within the Rule folder of user interface screen portion 420 may be bound to a task or other suitable system object) by dragging the particular rule icon to the particular task); [0092] lines 1-3, resource assignments to workflow activities; also see [0038] lines 1-4, triggers can be grouped together in a trigger set. A trigger set can have a "type" that indicates that the trigger set contains triggers that only apply to a single system object type).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones with Becka because Becka’s teaching of attaching the trigger would have provided Jones’s system with the advantage and capability to allow the system to easily manage the different triggering events based on the different trigger attributes in order to improve the system performance and efficiency.

	Both Jones and Becka fail to specifically teach dynamic modification of a priority of at least one of the one or more workload items.

However, Maergner teaches dynamic modification of a priority of at least one of the one or more workload items(Maergner, Col 3, dynamic adjustment of the allocation of resources of a computing environment to balance the workload of that environment; Col 10, lines 49-52, providing additional CPU capacity to the important workload. CPU resources dynamically move to the partitions where they are needed, as workload requirements change; Col 11, lines 23-25, When WLM has found a receiver service class missing goals due to CPU delay on a given partition that cannot be helped for one of the reasons listed above; Col 26, lines 50-56, Claim 1, at least one priority is dynamically adjusted by a workload manager considering workload goals of said at least one partition).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones and Becka with Maergner because Maergner’s teaching of adjusting/prioritizing the workload based on the workload requirements change would have provided Jones and Becka’s system with the advantage and capability to allow the system to adjusting the priority for ensuring the workload to reaching the processing goal in order to improving the system performance and efficiency.

As per claim 25, Jones teaches the invention according to claim 21 above. Jones further teaches determining a trigger, the trigger comprising a second software object specifying at least one condition for firing (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation (as determine at least one trigger (i.e., triggering events) for the at least one compute job/activity); Fig. 7A, step 86; Col 16, lines 8-9, A number of different events (as including second software object) may trigger such renegotiation, lines 14-16, Initially, the activity resource needs change enough to warrant renegotiation (as firing the trigger) (step 86 in FIG. 7A); 
wherein the causing dynamic modification of the at least portion of the compute environment comprises causing dynamic modification of a resource of at least one of the one or more workload items based at least on the monitoring indicating that the at least one condition for firing has been met. (Jones, Col 16, lines 23-57, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as dynamic modification of at least a portion of the compute environment; see Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware).

Jones fails to specifically teach causing utilization of a software object associated with scheduling of the processing of the one or more workload items, and associating a trigger with the software object.

However, Becka teaches causing utilization of a software object associated with scheduling of the processing of the one or more workload items (Becka, [0015] lines 1-2,  FIG. 4 is an embodiment of a user interface that enables binding of rules to other system objects; [0043] lines 1-9, rules (as software object) are constructed so that the rule contains a potential context. In other words, the rule has appropriate triggers defined for a specific event source type. For example, the rule may be defined with appropriate triggers for a task activity object. Rules are then associated with a particular event source. When the particular event source actually produces an event and the event matches the trigger, then the system object for the event source becomes the event context for the rule; [0044] lines 1-6, the trigger framework supports listening for changes in a single type of event source and reacts to events from a single event source at a time. In this framework, a user can create a rule that may be bound to multiple event sources of a particular event source type), and
 associating a trigger with the software object (Becka, [0043] lines 2-5, the rule has appropriate triggers defined for a specific event source type. For example, the rule may be defined with appropriate triggers for a task activity object; [0070] lines 1-6,  User interface screen portion 420 includes a Rules folder. The Rules folder includes a listing of four rules that have been generated. A rule within the Rule folder of user interface screen portion 420 may be bound to a task or other suitable system object) by dragging the particular rule icon to the particular task); [0092] lines 1-3, resource assignments to workflow activities; also see [0038] lines 1-4, triggers can be grouped together in a trigger set. A trigger set can have a "type" that indicates that the trigger set contains triggers that only apply to a single system object type).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones with Becka because Becka’s teaching of attaching the trigger would have provided Jones’s system with the advantage and capability to allow the system to easily manage the different triggering events based on the different trigger attributes in order to improve the system performance and efficiency.

	Both Jones and Becka fail to specifically teach dynamic modification of a priority of at least one of the one or more workload items.

However, Maergner teaches dynamic modification of a priority of at least one of the one or more workload items (Maergner, Col 3, dynamic adjustment of the allocation of resources of a computing environment to balance the workload of that environment; Col 10, lines 49-52, providing additional CPU capacity to the important workload. CPU resources dynamically move to the partitions where they are needed, as workload requirements change; Col 11, lines 23-25, When WLM has found a receiver service class missing goals due to CPU delay on a given partition that cannot be helped for one of the reasons listed above; Col 26, lines 50-56, Claim 1, at least one priority is dynamically adjusted by a workload manager considering workload goals of said at least one partition).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones and Becka with Maergner because Maergner’s teaching of adjusting/prioritizing the workload based on the workload requirements change would have provided Jones and Becka’s system with the advantage and capability to allow the system to adjusting the priority for ensuring the workload to reaching the processing goal in order to improving the system performance and efficiency.

As per claim 42, it is a method claim of claim 25 above. Therefore, it is rejected for the same reason as claim 25 above.

Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, as applied to claim 21 above, and further in view of Krum (US Patent. 6,618,820 B1), Qiu et al. (US Pub. 2009/0094380 A1) and Maergner et al. (US Patent. 6,651,125 B2).
Krum was cited in the IDS filed on 06/15/2022.

As per claim 27, Jones teaches the invention according to claim 21 above. Jones teaches causing at least one of the one or more workload items for processing (Jones, Fig. 2, 40 use reserved resources; Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 5, lines 32-40, each activity is associated with a single distinct executing program or application(as workload items). For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity); and 
wherein: the performance attribute relates to at least one requirement (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation; Col 6, lines 40-42, The indications of urgency used by the scheduler to prioritize the execution of threads are time-sensitive;  Col 14, lines 47-65, inform the resource planner that the indicated activity has transitioned to the specified importance (as monitored performance attribute that is related to the at least one requirement, deadline/time-sensitive). This may trigger a resource negotiation); and 
the causing dynamic modification of the at least portion of the compute environment comprises causing dynamic modification of a resource of the at least one of the one or more workload items based at least on the monitoring indicating that the at least one requirement is not being met (Jones, Col 16, lines 23-57, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as dynamic modification of at least a portion of the compute environment; see Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware; also see Col 14, lines 47-65, inform the resource planner that the indicated activity has transitioned to the specified importance (as monitoring relative to the at least one requirement, deadline/time-sensitive). This may trigger a resource negotiation (as to satisfying/enhance deadline/performance)).

Jones fails to specifically teach causing placing at least one of the one or more workload items in a queue for processing, and one or more workload items within the queue.

However, Krum teaches causing placing at least one of the one or more workload items in a queue for processing, and one or more workload items within the queue (Krum, Col 4, lines 37-40, When a slave computer is assigned a job by the master computer, it may queue the assigned job if there is already the configured number of instances of the application program executing).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones with Krum because Krum’s teaching of queuing the jobs would have provided Jones’s system with the advantage and capability to easily manage the job execution which improving the system processing efficiency.

Jones and Krum fail to specifically teach the requirement is QoS requirement.

However, Qiu teaches the requirement is QoS requirement (Qiu, [0132] lines 1-4, A read/write request on a particular virtual block will result in a read/write operation on the corresponding physical block at the local buffer if the sector is available; [0151] lines 1-8, Since the storage at the cache storage servers is shared, based on the QoS requirement associated with each request/class, some initial storage usage upper boundary will be set. Within the boundary, storage will be provided by listening to the BALLOC operation to the permenant storage server. Beyond that boundary, the LRU (least recently used) replacement is employed for each client. The QoS requirement will be monitored based on the history recorded, more storage will be allocated if the service requirement cannot be met (as allocating the resources necessary to meet the at least one QoS requirement).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones and Krum with Qiu because Qiu’s teaching of the QOS requirement associated with the request would have provided Jones and Krum’s system with the advantage and capability to allow the system to easily determining different requirement for the jobs/requests which improving the system efficiency and performance. 

Jones, Krum and Qiu fail to specifically teach dynamic modification of a priority of at least one of the one or more workload items.

However, Maergner teaches dynamic modification of a priority of at least one of the one or more workload items (Maergner, Col 3, dynamic adjustment of the allocation of resources of a computing environment to balance the workload of that environment; Col 10, lines 49-52, providing additional CPU capacity to the important workload. CPU resources dynamically move to the partitions where they are needed, as workload requirements change; Col 11, lines 23-25, When WLM has found a receiver service class missing goals due to CPU delay on a given partition that cannot be helped for one of the reasons listed above; Col 26, lines 50-56, Claim 1, at least one priority is dynamically adjusted by a workload manager considering workload goals of said at least one partition).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Krum and Qiu with Maergner because Maergner’s teaching of adjusting/prioritizing the workload based on the workload requirements change would have provided Jones, Krum and Qiu’s system with the advantage and capability to allow the system to adjusting the priority for ensuring the workload to reaching the processing goal in order to improving the system performance and efficiency.

Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, as applied to claim 21 above, and further in view of Hayes, JR. (US Pub. 2002/0198923 A1).

As per claim 29, Jones teaches the invention according to claim 21 above. Jones further teaches the at least one performance attribute comprises a level of processing activity associated with at least one of the plurality of compute nodes (Jones, Col 16, lines 23-61, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92)…A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload. FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects a persistent overload condition (as a level of compute node processing activity (i.e., overload); also see Fig. 8, 108 resource providers within the computer system 104 (as compute node)); and 
the causing dynamic modification of the at least portion of the compute environment comprises causing dynamic modification of the compute environment (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback (as monitoring and getting the feedback) helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation; Col 16, lines 23-57, Resource reservation renegotiation may be also triggered (as execution of the trigger for modification) by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as modifications to the compute environment to be initiated)). 

Jones fails to specifically teach the modification is in order to reduce a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload.

However, Hayes teaches the modification is in order to reduce a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload (Hayes, [0049], The current time at which the server is performing the algorithm calculation is used within the algorithm, according to preferred embodiments, in order to further decrease the likelihood of many devices attempting to run the job simultaneously. This may be illustrated with reference to the example scenario. Suppose that the calculation for each device in Class XYZ was performed instead with reference to the beginning of the job's execution window. The earliest execution time for each device might then be spread evenly over that 30-day period. However, if none of the devices in the class connects until the very end of the 30-day period, then all of them (or nearly all of them) would have reached their "earliest execution time", and each would be permitted to request job ABC, with the result that the spike in demand has not been alleviated after all. Therefore, preferred embodiments of the present invention perform the calculation of earliest execution time for each device when that device's work is being evaluated, and use the current time in this calculation.(as reduce a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones with Hayes because Hayes’s teaching of reducing the likelihood of selecting many devices for processing would have provided Jones’s system with the advantage and capability to minimize the chance of computing node for attempting to run the job simultaneously which improving the resource utilization efficiency.

Claim 30 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones and Hayes, as applied to claim 29 above, and further in view of Chu et al. (US Pub. 2004/0151181 A1).

As per claim 30, Jones and Hayes teach the invention according to claim 29 above. Jones further teaches the level of processing activity associated with at least one of the plurality of compute nodes comprises a level of processing activity associated with the at least one of the plurality of compute nodes during processing of the one or more workload items (Jones, Col 16, lines 23-61, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92)…A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload. FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects a persistent overload condition (as a level of compute node processing activity (i.e., overload during processing); also see Fig. 8, 108 resource providers within the computer system 104 (as compute node)); and 
6the causing dynamic modification of the compute environment (Jones, Col 16, lines 23-57, Resource reservation renegotiation may be also triggered (as execution of the trigger for modification) by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as modifications to the compute environment to be initiated)).
In addition, Hayes teaches the modification is in order to reduce a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload (Hayes, [0049], The current time at which the server is performing the algorithm calculation is used within the algorithm, according to preferred embodiments, in order to further decrease the likelihood of many devices attempting to run the job simultaneously. This may be illustrated with reference to the example scenario. Suppose that the calculation for each device in Class XYZ was performed instead with reference to the beginning of the job's execution window. The earliest execution time for each device might then be spread evenly over that 30-day period. However, if none of the devices in the class connects until the very end of the 30-day period, then all of them (or nearly all of them) would have reached their "earliest execution time", and each would be permitted to request job ABC, with the result that the spike in demand has not been alleviated after all. Therefore, preferred embodiments of the present invention perform the calculation of earliest execution time for each device when that device's work is being evaluated, and use the current time in this calculation.(as reduce a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload)).

Both Jones and Hayes fail to specifically teach reducing a priority associated with the at least one compute node relative to others of the plurality of compute nodes.

However, Chu teaches reducing a priority associated with the at least one compute node relative to others of the plurality of compute nodes (Chu, [0081], If the number of root-BM within a single multi-purpose node exceeds the threshold number, the value of the Priority Processing field may be reduced so that the likelihood that the BM in the multi-purpose node would be less likely to be selected to be the root BM. The threshold values are implementation specific. That is, bigger nodes maybe able to support more root BMs than smaller multi-purpose nodes. By setting Priority Processing field to a lower priority, a node will decrease its chance to become the root, but it may still be elected as a root BM).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones and Hayes with Chu because Chu’s teaching of reducing the likelihood of selecting node based on setting the lower priority would have provided Jones and Hayes’s system with the advantage and capability to minimize the chance of selecting the node to become the root which improving the system efficiency.

Claim 31 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones and Hayes, as applied to claim 29 above, and further in view of White et al. (US Pub. 2003/0227934 A1).

As per claim 31, Jones and Hayes teach the invention according to claim 29 above. Jones further teaches wherein the level of processing activity associated with at least one of the plurality of compute nodes (Jones, Col 16, lines 23-61, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92)…A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload. FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects a persistent overload condition (as a level of compute node processing activity (i.e., overload during processing); also see Fig. 8, 108 resource providers within the computer system 104 (as compute node)).

	Jones and Hayes fail to specifically teach the level of processing activity comprises at least one of (i) a level of data transmission associated with the at least one compute node, or (ii) a level of data swapping associated with the at least one compute node.

	However, White teaches the level of processing activity comprises at least one of (i) a level of data transmission associated with the at least one compute node, or (ii) a level of data swapping associated with the at least one compute node (White, Claim 19, A method for data transmission as claimed in claim 1, further comprising: controlling said sending node to monitor activity levels on at least one of an address and channel of said network for use in said communication of said data packet (as data transmission)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones and Hayes with White because White’s teaching of level of processing activity that is level of data transmission would have provided Jones and Hayes’s system with the advantage and capability to easily determining the data communication performance between different nodes which improving the system resource utilization and efficiency. 

Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, as applied to claim 21 above, and further in view of Kriegsman et al. (US Patent. 7,890,571 B1) and Hayes, JR. (US Pub. 2002/0198923 A1).

As per claim 32, Jones teaches the invention according to claim 21 above. Jones further teaches determining a trigger with at least one of the plurality of compute nodes, the trigger comprising at least one condition for firing, the at least one condition for firing comprising a level of processing activity associated with at least one compute node (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation (as determine at least one trigger (i.e., triggering events) for the at least one compute job/activity); Fig. 7A, step 86; Col 16, lines 23-61, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92)…A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload. FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects a persistent overload condition (as a level of compute node processing activity (i.e., overload); also see Fig. 8, 108 resource providers within the computer system 104 (as compute node);
the at least one performance attribute comprises the level of processing activity associated with at least one compute node (Jones, Col 16, lines 23-61, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92)…A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload. FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects a persistent overload condition (as a level of compute node processing activity (i.e., overload); also see Fig. 8, 108 resource providers within the computer system 104 (as compute node)); and 
the causing dynamic modification of the at least portion of the compute environment responsive to the monitoring determining that the level of processing activity associated with at least one compute node has been met or exceeded (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback (as monitoring and getting the feedback) helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation; Col 16, lines 23-57, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as modifications to the compute environment to be initiated)). 

Jones fails to specifically teach associating a trigger with at least one of the plurality of compute nodes.
However, Kriegsman teaches associating a trigger with at least one of the plurality of compute nodes (Kriegsman, Claim 1, each programmable rule defining a triggering event associated with its corresponding cache server).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones with Kriegsman because Kriegsman’s teaching of associating the trigger to a node/server would have provided Jones’s system with the advantage and capability to allow the system to easily determining the different triggering events that related to different nodes in order to improve the system performance and efficiency.

Both Jones and Kriegsman fail to specifically teach the modification causing reduction of a likelihood that the at least one compute node will be subsequently selected for processing workload, the causing reduction.

However, Hayes teaches the modification causing reduction of a likelihood that the at least one compute node will be subsequently selected for processing workload (Hayes, [0049], The current time at which the server is performing the algorithm calculation is used within the algorithm, according to preferred embodiments, in order to further decrease the likelihood of many devices attempting to run the job simultaneously. This may be illustrated with reference to the example scenario. Suppose that the calculation for each device in Class XYZ was performed instead with reference to the beginning of the job's execution window. The earliest execution time for each device might then be spread evenly over that 30-day period. However, if none of the devices in the class connects until the very end of the 30-day period, then all of them (or nearly all of them) would have reached their "earliest execution time", and each would be permitted to request job ABC, with the result that the spike in demand has not been alleviated after all. Therefore, preferred embodiments of the present invention perform the calculation of earliest execution time for each device when that device's work is being evaluated, and use the current time in this calculation.(as reduce a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones and Kriegsman with Hayes because Hayes’s teaching of reducing the likelihood of selecting many devices for processing would have provided Jones and Kriegsman’s system with the advantage and capability to minimize the chance of computing node for attempting to run the job simultaneously which improving the resource utilization efficiency.

Claims 33-36 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones et al. (US Patent 6,003,061) in view of Maergner et al. (US Patent. 6,651,125 B2).

As per claim 33, Jones teaches the invention substantially as claimed including A method of operating a compute environment comprising a plurality of compute nodes under common administrative control (Jones, Fig. 8, 104 computing systems (as compute nodes of compute environment); Fig. 24, 2400; Col 4, lines 60-62, The resource management mechanism (as common administrative control) utilizes dynamic feedback to adapt to changing resource availability and resource requirements; Col 16, lines 8-11 A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation), the method comprising: 
receiving a request for processing one or more workload items, the request comprising data indicative of a required level of processing performance (Jones, Fig. 25, 2520 request, 2521 client thread urgency; Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 5, lines 32-40, each activity is associated with a single distinct executing program or application(as workload items). For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity; Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Col 19, lines 5-8, each identify the thread for which they are submitted and specify, for a block of code about to be executed by that thread, a deadline by which the block of code must complete execution ("deadline") (as required level of processing performance for satisfying deadline); also see Col 6, lines 20-21, specifies an absolute deadline for a specified quantity of work);
causing processing of at least one of the one or more workload items submitted within the request using at least a portion of the compute environment (Jones, Fig. 2, items 34, 36, 38 does activity get requested resource, 40 use reserved resources; Fig. 23, 2331 perform service; Col 13, lines 10-13, the resource planner 62 must contact each of the resource providers to reserve the appropriate portion of the resources that has been granted to the activity; Col 5, lines 20-23, resource providers support operations such as allocating amounts of the resources (as include using at least a portion of the compute environment); also see Fig. 25, 2511, 2532 and 2533; 
monitoring one or more events after causing the processing (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback (as monitoring and getting the feedback) helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation; also see Col 16, lines 58-64, A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload. FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects a persistent overload condition (as performance attribute)); and 
based at least on the monitored one or more events, causing dynamic modification (Jones, Col 16, lines 23-57, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as dynamic modification of at least a portion of the compute environment; see Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware).
a priority associated with the request (Jones, Fig. 25, 2520 request, 2521 client thread urgency).

Jones fails to specifically teach when performing the dynamic modification, it is for dynamic modification of at least a priority.

However, Maergner teaches when performing the dynamic modification, it is for dynamic modification of at least a priority (Maergner, Fig. 9, 906 priority request; Col 11, lines 23-25, When WLM has found a receiver service class missing goals due to CPU delay on a given partition that cannot be helped for one of the reasons listed above; Col 26, lines 50-56, Claim 1, at least one priority is dynamically adjusted by a workload manager considering workload goals of said at least one partition).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones with Maergner because Maergner’s teaching of adjusting/prioritizing the workload based on the workload requirements change would have provided Jones’s system with the advantage and capability to allow the system to adjusting the priority for ensuring the workload to reaching the processing goal in order to improving the system performance and efficiency.

As per claim 34, Jones and Maergner teach the invention according to claim 33 above. Jones further teaches the compute environment further comprises at least one of a computerized workload manager process or computerized scheduler process (Jones, Fig. 6A, 74 resource planner receives request for resources, 76 are resource available? YES to 78 Grant resources (as causing based on receiving the request); Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Col 5, lines 52-56, An activity reserves resources by requesting the reservation of a number of resources from the resource planner; Col 5, lines 38-45,  A "resource planner" is a program (as at least one of a computerized workload manager process or a computerized scheduler process) that arbitrates access to the resources of a machine amongst different activities. The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity); and 
the priority associated with the request is based at least on a user-specified parameter relating to configuration of the at least one of a computerized workload manager process or computerized scheduler process (Jones, Fig. 25, client, 2511,  2520 request, 2521 client thread urgency; Col 6, lines 10-14, scheduling the use of a resource corresponding to processor time. The scheduler uses a unified urgency indicator to schedule the execution of each of a plurality of threads present in a computer system; lines 18-24, the scheduler maintains an urgency indicator for each thread based either on a time-specific scheduling constraint that specifies an absolute deadline for a specified quantity of work or on a time-general scheduling constraint that specifies a percentage of processor time to be dedicated to the thread (as configuring the scheduling process based on urgency indicator); also see Fig. 6a), 

As per claim 35, Jones and Maergner teach the invention according to claim 33 above. Jones further teaches wherein the priority associated with the request is based at least on parameter relating to a required level of performance for processing the request (Jones, Fig. 25, client, 2511,  2520 request, 2521 client thread urgency; Col 6, lines 18-24, the scheduler maintains an urgency indicator for each thread based either on a time-specific scheduling constraint that specifies an absolute deadline (as required level of performance, i.e., deadline) for a specified quantity of work or on a time-general scheduling constraint that specifies a percentage of processor time to be dedicated to the thread (as configuring the scheduling process based on urgency indicator; lines 40-50, the indications of urgency used by the scheduler to prioritize the execution of threads are time-sensitive, and reflect the importance of executing a thread at a particular time rather than solely the overall importance of a thread).

As per claim 36, Jones and Maergner teach the invention according to claim 35 above. Jones further teaches wherein the parameter relating to a required level of performance for processing the request comprises a user-specified parameter which is set using at least a computerized user process in data communication with the compute environment (Jones, Fig. 25, client, 2511 send request (as computerized user process in data communication from the client) to execute server thread,  2520 request, 2521 client thread urgency (as include user-specified parameter); Col 6, lines 18-24, the scheduler maintains an urgency indicator for each thread based either on a time-specific scheduling constraint that specifies an absolute deadline (as required level of performance, i.e., deadline) for a specified quantity of work or on a time-general scheduling constraint that specifies a percentage of processor time to be dedicated to the thread (as configuring the scheduling process based on urgency indicator; lines 40-50, the indications of urgency used by the scheduler to prioritize the execution of threads are time-sensitive, and reflect the importance of executing a thread at a particular time rather than solely the overall importance of a thread). 

As per claim 40, Jones and Maergner teaches the invention according to claim 33 above. Jones further teaches causing utilization of a reservation associated with the processing of the one or more workload items (Jones, Fig. 2, items 34, 36, 38 does activity get requested resource, 40 use reserved resources (as utilization of a reservation); Fig. 23, 2331 perform service; Col 13, lines 10-13, the resource planner 62 must contact each of the resource providers to reserve the appropriate portion of the resources that has been granted to the activity; Col 5, lines 20-23, resource providers support operations such as allocating amounts of the resources; also see Fig. 25, 2511, 2532 and 2533); and 
wherein the causing dynamic modification of reservation (Jones, Col 16, lines 23-57, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as dynamic modification of at least a portion of the compute environment; see Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware).
In addition, Maergner teaches causing dynamic modification of a priority associated with the reservation (Maergner, Col 3, dynamic adjustment of the allocation of resources of a computing environment to balance the workload of that environment; Col 10, lines 49-52, providing additional CPU capacity to the important workload. CPU resources dynamically move to the partitions where they are needed, as workload requirements change; Col 11, lines 23-25, When WLM has found a receiver service class missing goals due to CPU delay on a given partition that cannot be helped for one of the reasons listed above; Col 26, lines 50-56, Claim 1, at least one priority is dynamically adjusted by a workload manager considering workload goals of said at least one partition).


Claims 37-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones and Maergner, as applied to claim 33 above, and further in view of Qiu et al. (US Pub. 2009/0094380 A1).

As per claim 37, Jones and Maergner teach the invention according to claim 33 above. Jones further teaches receiving a request having at least one requirement associated therewith (Jones, Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 19, lines 2-9, receive one or more time-specific scheduling constrains…a deadline by which the block of code must complete execution (as requirement));
the causing processing of the at least one of the one or more workload items comprises assigning a first priority to the at least one of the one or more workload items (Jones, Fig. 25, client, 2511,  2520 request, 2521 client thread urgency (as assigning first priority); Col 6, lines 18-24, the scheduler maintains an urgency indicator for each thread based either on a time-specific scheduling constraint that specifies an absolute deadline (as required level of performance, i.e., deadline) for a specified quantity of work or on a time-general scheduling constraint that specifies a percentage of processor time to be dedicated to the thread); 
the monitoring one or more events after causing the processing comprises monitoring the processing of the one or more workload items relative to the at least one requirement (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback (as monitoring and getting the feedback) helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation; Col 6, lines 40-42, The indications of urgency used by the scheduler to prioritize the execution of threads are time-sensitive  Col 14, lines 47-65, inform the resource planner that the indicated activity has transitioned to the specified importance (as monitoring relative to the at least one requirement, deadline/time-sensitive). This may trigger a resource negotiation…).
In addition, Maergner teaches the causing dynamic modification of at least a priority associated with the request comprises causing dynamic modification of the first priority (Maergner, Col 3, dynamic adjustment of the allocation of resources of a computing environment to balance the workload of that environment; Col 10, lines 49-52, providing additional CPU capacity to the important workload. CPU resources dynamically move to the partitions where they are needed, as workload requirements change; Col 11, lines 23-25, When WLM has found a receiver service class missing goals due to CPU delay on a given partition that cannot be helped for one of the reasons listed above; Col 26, lines 50-56, Claim 1, at least one priority is dynamically adjusted by a workload manager considering workload goals of said at least one partition (as prioritize processing in order to achieve the workload goal)).

Both Jones and Maergner fail to specifically teach the requirement is quality of service (QoS) requirement.

However, Qiu teaches the requirement is quality of service (QoS) requirement (Qiu, [0132] lines 1-4, A read/write request on a particular virtual block will result in a read/write operation on the corresponding physical block at the local buffer if the sector is available; [0151] lines 1-8, Since the storage at the cache storage servers is shared, based on the QoS requirement associated with each request/class, some initial storage usage upper boundary will be set. Within the boundary, storage will be provided by listening to the BALLOC operation to the permenant storage server. Beyond that boundary, the LRU (least recently used) replacement is employed for each client. The QoS requirement will be monitored based on the history recorded, more storage will be allocated if the service requirement cannot be met (as allocating the resources necessary to meet the at least one QoS requirement).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones and Maergner with Qiu because Qiu’s teaching of the QOS requirement associated with the request would have provided Jones and Maergner’s system with the advantage and capability to allow the system to easily determining different requirement for the jobs/requests which improving the system efficiency and performance. 

As per claim 38, Jones, Maergner and Qiu teach the invention according to claim 37 above. Maergner further teaches wherein the causing dynamic modification of the first priority comprises increasing the first priority of the at least one of the one or more workload items to a second priority, the second priority greater than the first priority (Maergner, Col 3, dynamic adjustment of the allocation of resources of a computing environment to balance the workload of that environment; Col 10, lines 49-52, providing additional CPU capacity to the important workload. CPU resources dynamically move to the partitions where they are needed, as workload requirements change; Col 11, lines 23-25, When WLM has found a receiver service class missing goals due to CPU delay on a given partition that cannot be helped for one of the reasons listed above; Col 26, lines 50-56, Claim 1, at least one priority is dynamically adjusted (as increasing to second priority) by a workload manager considering workload goals of said at least one partition).

As per claim 39, Jones, Maergner and Qiu teach the invention according to claim 37 above. Maergner teaches wherein the causing dynamic modification of the first priority comprises dynamic modification of at least part of a computerized scheduler process associated with the compute environment (Maergner, Col 3, dynamic adjustment of the allocation of resources of a computing environment to balance the workload of that environment; Col 10, lines 49-52, providing additional CPU capacity to the important workload (as dynamic modification of at least part of a computerized scheduler process associated with the compute environment). CPU resources dynamically move to the partitions where they are needed, as workload requirements change; Col 11, lines 23-25, When WLM has found a receiver service class missing goals due to CPU delay on a given partition that cannot be helped for one of the reasons listed above; Col 26, lines 50-56, Claim 1, at least one priority is dynamically adjusted by a workload manager considering workload goals of said at least one partition).

Claim 41 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones and Maergner, as applied to claim 33 above, and further in view of Becka et al. (US Pub. 2003/0074090 A1).

As per claim 41, Jones and Maergner teaches the invention according to claim 21 above. Jones further teaches causing utilization of a reservation associated with the processing of the one or more workload items (Jones, Fig. 2, items 34, 36, 38 does activity get requested resource, 40 use reserved resources (as utilization of a reservation); Fig. 23, 2331 perform service; Col 13, lines 10-13, the resource planner 62 must contact each of the resource providers to reserve the appropriate portion of the resources that has been granted to the activity; Col 5, lines 20-23, resource providers support operations such as allocating amounts of the resources; also see Fig. 25, 2511, 2532 and 2533); and 
determining a trigger with the reservation, the trigger comprising at least one condition for firing (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation (as determine at least one trigger (i.e., triggering events) for the at least one compute job/activity); Fig. 7A, step 86; Col 16, lines 8-9, A number of different events may trigger such renegotiation, lines 14-16, Initially, the activity resource needs change enough to warrant renegotiation (as firing the trigger) (step 86 in FIG. 7A); 
wherein the causing dynamic modification of the at least portion of the compute environment comprises causing dynamic modification of a resource of at least one of the one or more workload items based at least on the monitoring indicating that the at least one condition for firing has been met (Jones, Col 16, lines 23-57, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as dynamic modification of at least a portion of the compute environment; see Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware).
In addition, Maergner teaches dynamic modification of a priority of at least one of the one or more workload items(Maergner, Col 3, dynamic adjustment of the allocation of resources of a computing environment to balance the workload of that environment; Col 10, lines 49-52, providing additional CPU capacity to the important workload. CPU resources dynamically move to the partitions where they are needed, as workload requirements change; Col 11, lines 23-25, When WLM has found a receiver service class missing goals due to CPU delay on a given partition that cannot be helped for one of the reasons listed above; Col 26, lines 50-56, Claim 1, at least one priority is dynamically adjusted by a workload manager considering workload goals of said at least one partition).

Jones and Maergner fail to specifically teach associating a trigger with the reservation.

However, Becka teaches associating a trigger with the reservation (Becka, [0043] lines 2-5, the rule has appropriate triggers defined for a specific event source type. For example, the rule may be defined with appropriate triggers for a task activity object; [0070] lines 1-6,  User interface screen portion 420 includes a Rules folder. The Rules folder includes a listing of four rules that have been generated. A rule within the Rule folder of user interface screen portion 420 may be bound to a task or other suitable system object) by dragging the particular rule icon to the particular task); [0092] lines 1-3, resource assignments to workflow activities; also see [0038] lines 1-4, triggers can be grouped together in a trigger set. A trigger set can have a "type" that indicates that the trigger set contains triggers that only apply to a single system object type).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones and Maergner with Becka because Becka’s teaching of attaching the trigger would have provided Jones and Maergner’s system with the advantage and capability to allow the system to easily manage the different triggering events based on the different trigger attributes in order to improve the system performance and efficiency.

	

Claims 43 and 47-49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones et al. (US Patent 6,003,061) in view of Kriegsman et al. (US Patent. 7,890,571 B1) and further in view of Hayes, JR. (US Pub. 2002/0198923 A1; hereafter Hayes).

As per claim 43, Jones teaches the invention substantially as claimed including A method of operating a compute environment comprising a plurality of resources including a plurality of compute nodes (Jones, Fig. 8, 104 computing systems (as compute nodes of compute environment); Fig. 24, 2400; Col 4, lines 60-62, The resource management mechanism (as common administrative control) utilizes dynamic feedback to adapt to changing resource availability and resource requirements; Col 16, lines 8-11 A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation), the method comprising: 
determining a trigger, the trigger comprising at least one attribute relating to a level of compute node processing activity (Jones, Col 16, lines 23-61, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92)…A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload. FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects a persistent overload condition (as trigger comprising at least one attribute relating to a level of compute node processing activity (i.e., overload); also see Fig. 8, 108 resource providers within the computer system 104 (as compute node)); 
monitoring the level of compute node processing activity for the at least one compute node (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback (as monitoring and getting the feedback) helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation (as monitoring the level of compute node processing activity for the at least one compute node); also see Col 16, lines 58-64, A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload. FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects a persistent overload condition); and
based at least on the monitored level of compute node processing activity meeting at least one prescribed criterion, causing the execution of the trigger, the execution causing one or more modifications to the compute environment to be initiated, wherein the one or more modifications to the compute environment comprise modification (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback (as monitoring and getting the feedback) helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation; Col 16, lines 23-57, Resource reservation renegotiation may be also triggered (as execution of the trigger for modification) by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as modifications to the compute environment to be initiated)).

Jones fails to specifically teach creating a trigger and associating the trigger with at least one of the plurality of compute nodes.

	However, Kriegsman teaches creating a trigger and associating the trigger with at least one of the plurality of compute nodes (Kriegsman, Col 4, lines 7-11, The programmable script 36 can be a set of JavaScript instructions provided by a programmer. The script 36 can thus cause the cache manager 24 to update selected constituent objects of a web page upon the occurrence of a programmer-defined triggering event (as creating a trigger by programmer); Col 5, lines 45-48,  implementing programmable rules executing on each of the plurality of cache servers, each programmable rule defining a triggering event associated with its corresponding cache server (as associating the trigger with at least one of the plurality of compute nodes); also see Fig. 1, 14 cache-server)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones with Kriegsman because Kriegsman’s teaching of associating the trigger to a node/server would have provided Jones’s system with the advantage and capability to allow the system to easily determining the different triggering events that related to different nodes in order to improve the system performance and efficiency.

Jones and Kriegsman fail to specifically teach the modification is in order to reduce a likelihood that the at least one compute node will be subsequently selected for processing workload.

However, Hayes teaches the modification is in order to reduce a likelihood that the at least one compute node will be subsequently selected for processing workload (Hayes, [0049] lines 1-19, The current time at which the server is performing the algorithm calculation is used within the algorithm, according to preferred embodiments, in order to further decrease the likelihood of many devices attempting to run the job simultaneously. This may be illustrated with reference to the example scenario. Suppose that the calculation for each device in Class XYZ was performed instead with reference to the beginning of the job's execution window. The earliest execution time for each device might then be spread evenly over that 30-day period. However, if none of the devices in the class connects until the very end of the 30-day period, then all of them (or nearly all of them) would have reached their "earliest execution time", and each would be permitted to request job ABC, with the result that the spike in demand has not been alleviated after all. Therefore, preferred embodiments of the present invention perform the calculation of earliest execution time for each device when that device's work is being evaluated, and use the current time in this calculation (as reduce a likelihood that the at least one compute node will be subsequently selected for processing workload based on determining the earliest execution time for each device)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones and Kriegsman with Hayes because Hayes’s teaching of reducing the likelihood of selecting many devices for processing would have provided Jones and Kriegsman’s system with the advantage and capability to minimize the chance of computing node for attempting to run the job simultaneously which improving the resource utilization efficiency.

As per claim 47, Jones, Kriegsman and Hayes teach the invention according to claim 43 above. Kriegsman further teaches creating a software function via a user input to a computerized user process in data communication with the compute environment (Kriegsman, Col 4, lines 7-11, The programmable script 36 can be a set of JavaScript instructions provided by a programmer. The script 36 can thus cause the cache manager 24 to update selected constituent objects of a web page upon the occurrence of a programmer-defined triggering event (as creating a trigger by programmer); Col 5, lines 45-48,  implementing programmable rules executing on each of the plurality of cache servers, each programmable rule defining a triggering event associated with its corresponding cache server; also see Fig. 1, 14 cache-server; and Col 4 lines 10-15).

As per claim 48, Jones, Kriegsman and Hayes teach the invention according to claim 43 above. Hayes further teaches wherein the modification in order to reduce a likelihood that the at least one compute node will be subsequently selected for processing workload comprises a dynamic modification to one of a (i) computerized workload manager process of the compute environment, or (ii) computerized scheduler process of the compute environment (Hayes, [0019] lines 1-8,  improving resource distribution to network-connected devices by: determining whether a resource distribution job is available for a particular device; determining an interval over which the available job may be performed; and determining an earliest time in the interval when the job may be executed for the particular device. The technique may further comprise requesting that the available job be performed for or by the particular device if the earliest time has been reached; [0049] lines 1-19, The current time at which the server is performing the algorithm calculation is used within the algorithm, according to preferred embodiments, in order to further decrease the likelihood of many devices attempting to run the job simultaneously. This may be illustrated with reference to the example scenario. Suppose that the calculation for each device in Class XYZ was performed instead with reference to the beginning of the job's execution window. The earliest execution time for each device might then be spread evenly over that 30-day period. However, if none of the devices in the class connects until the very end of the 30-day period, then all of them (or nearly all of them) would have reached their "earliest execution time", and each would be permitted to request job ABC, with the result that the spike in demand has not been alleviated after all. Therefore, preferred embodiments of the present invention perform the calculation of earliest execution time for each device when that device's work is being evaluated, and use the current time in this calculation (as modification to computerized scheduler process of the compute environment)).

As per claim 49, Jones, Kriegsman and Hayes teach the invention according to claim 43 above. Hayes further teaches wherein the modification in order to reduce a likelihood that the at least one compute node will be subsequently selected for processing workload comprises a modification in order to reduce a likelihood that the at least one compute node will be subsequently selected for processing of a particular type of workload (Hayes, [0049] lines 1-19, The current time at which the server is performing the algorithm calculation is used within the algorithm, according to preferred embodiments, in order to further decrease the likelihood of many devices attempting to run the job simultaneously. This may be illustrated with reference to the example scenario. Suppose that the calculation for each device in Class XYZ was performed instead with reference to the beginning of the job's execution window. The earliest execution time for each device might then be spread evenly over that 30-day period. However, if none of the devices in the class connects until the very end of the 30-day period, then all of them (or nearly all of them) would have reached their "earliest execution time", and each would be permitted to request job ABC, with the result that the spike in demand has not been alleviated after all. Therefore, preferred embodiments of the present invention perform the calculation of earliest execution time for each device when that device's work is being evaluated, and use the current time in this calculation; [0061] lines 28-34, In addition to the information shown in panel 420, additional information pertaining to the job, such as an address from which it can be requested, key/value pairs or parameter values that may be needed when requesting the job, the job type, and so forth may be provided; also see claim 16,  a particular one of the jobs comprises fetching inventory information related to the requester's computing device from that device).


Claims 44 and 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Kriegsman and Hayes, as applied to claim 43 above, and further in view of Chu et al. (US Pub. 2004/0151181 A1).

As per claim 44, Jones, Kriegsman and Hayes teach the invention according to claim 43 above. Jones further teaches receiving a request for processing, by the compute environment, of one or more compute jobs (Jones, Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 5, lines 32-40, each activity is associated with a single distinct executing program or application(as jobs). For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity; Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Col 5, lines 52-56, An activity reserves resources by requesting the reservation of a number of resources from the resource planner) and 
based at least on the received request, causing processing of at least one of the one or more compute jobs on one or more compute nodes of the compute environment (Jones, Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Col 5, lines 52-56, An activity reserves resources by requesting the reservation of a number of resources from the resource planner; see Fig. 8, computer system (as processing by the compute nodes)).
Jones, Kriegsman and Hayes fail to specifically teach when processing of at least one of the one or more compute jobs, it is on one or more selected compute nodes, and a selection of the one or more selected compute nodes being based at least on the modification.

However, Chu teaches when processing of at least one of the one or more compute jobs, it is on one or more selected compute nodes, and a selection of the one or more selected compute nodes being based at least on the modification (Chu, [0081], If the number of root-BM within a single multi-purpose node exceeds the threshold number, the value of the Priority Processing field may be reduced so that the likelihood that the BM in the multi-purpose node would be less likely to be selected to be the root BM. The threshold values are implementation specific. That is, bigger nodes maybe able to support more root BMs than smaller multi-purpose nodes. By setting Priority Processing field to a lower priority, a node will decrease its chance to become the root, but it may still be elected as a root BM (as selecting the node based on modification of priority)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Kriegsman and Hayes with Chu because Chu’s teaching of reducing the likelihood of selecting node based on setting the lower priority would have provided Jones, Kriegsman and Hayes’s system with the advantage and capability to minimize the chance of selecting the node to become the root which improving the system efficiency.

As per claim 45, Jones, Kriegsman, Hayes and Chu teach the invention according to claim 44 above. Chu further teaches a modification of a priority associated with the at least one compute node (Chu, [0081], If the number of root-BM within a single multi-purpose node exceeds the threshold number, the value of the Priority Processing field may be reduced so that the likelihood that the BM in the multi-purpose node would be less likely to be selected to be the root BM. The threshold values are implementation specific. That is, bigger nodes maybe able to support more root BMs than smaller multi-purpose nodes. By setting Priority Processing field to a lower priority, a node will decrease its chance to become the root, but it may still be elected as a root BM).

Claim 46 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Kriegsman, Hayes and Chu, as applied to claim 44 above, and further in view of White et al. (US Pub. 2003/0227934 A1).

As per claim 46, Jones, Kriegsman, Hayes and Chu teach the invention according to claim 44 above. Jones further teaches monitoring of a level of processing activity associated with at least one of the plurality of compute nodes (Jones, Col 16, lines 23-61, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92)…A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload. FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects a persistent overload condition (as monitoring a level of compute node processing activity (i.e., overload during processing); also see Fig. 8, 108 resource providers within the computer system 104 (as compute node)).

	Jones, Kriegsman, Hayes and Chu fail to specifically teach monitoring at least one of (i) a level of data transmission associated with the at least one compute node, or (ii) a level of data swapping associated with the at least one compute node.

	However, White teaches monitoring at least one of (i) a level of data transmission associated with the at least one compute node, or (ii) a level of data swapping associated with the at least one compute node (White, Claim 19, A method for data transmission as claimed in claim 1, further comprising: controlling said sending node to monitor activity levels on at least one of an address and channel of said network for use in said communication of said data packet (as level of data transmission)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Kriegsman, Hayes and Chu with White because White’s teaching of level of processing activity that is level of data transmission would have provided Jones, Kriegsman, Hayes and Chu’s system with the advantage and capability to easily determining the data communication performance between different nodes which improving the system resource utilization and efficiency. 

Claim 50 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Kriegsman and Hayes, as applied to claim 49 above, and further in view of Butterworth (US Patent. 6,996,821 B1).

As per claim 50, Jones, Kriegsman and Hayes teach the invention according to claim 49 above. Jones, Kriegsman and Hayes fail to specifically teach wherein the particular type of workload comprises a batch workload.

However, Butterworth teaches wherein the particular type of workload comprises a batch workload (Butterworth, Col 3, lines 55-59, the task queue is managed in a different fashion, in that tasks of like type (i.e. tasks which require the same code path in the i-cache) are processed in batches such that if a task of a particular type already exists on the queue).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Kriegsman and Hayes with Butterworth because Butterworth’s teaching of executing the particular type of jobs/tasks in batches on the queue would have provided Jones, Kriegsman and Hayes’s system with the advantage and capability to easily managing the tasks/jobs processing and increasing the processing speed in order to improving the system performance and efficiency. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195